Citation Nr: 0840938	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  02-01 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1981.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for multiple sclerosis.  
The veteran testified at a Board hearing in July 2005.  This 
matter was remanded in November 2005.


FINDING OF FACT

The veteran's multiple sclerosis is not shown to have 
manifested during the veteran's active duty service nor 
within seven years after discharge, nor is multiple sclerosis 
otherwise shown to be related to the veteran's active duty 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
incurred in such service, including.  38 U.S.C.A. §§ 1101, 
1112, 1131, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2002.  
The letter predated the January 2003 rating decision.  See 
id.  Subsequent to the November 2005 Remand, another VCAA 
letter was issued to the veteran in November 2005.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The June 2002 and November 2005 letters 
have clearly advised the veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the veteran 
letters in June 2002 and November 2005 which collectively 
advised him of the evidence necessary to support his service 
connection claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service private 
treatment records, and Social Security Administration (SSA) 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a report of VA examination 
performed in September 2006.  The examination report obtained 
is thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

This appeal involves a claim of entitlement to service 
connection for multiple sclerosis.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Additionally, for veterans who have served in the active 
service after December 31, 1946, service connection for 
multiple sclerosis may be conceded on a presumptive basis 
when manifest to a degree of 10 percent or more within seven 
years of discharge from service.  38 U.S.C.A. §38 C.F.R. 
§§ 1112, 1133, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309 (a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record clearly establishes that the veteran 
is currently diagnosed with multiple sclerosis.  The 
veteran's treating physician Samuel F. Hunter, M.D., Ph. D., 
has stated that the veteran has been treated for multiple 
sclerosis since February 2001.  Likewise, the September 2006 
VA examination report reflects a confirmed diagnosis of 
multiple sclerosis.  

The veteran's claim of service connection hinges on the 
essential question of when the disorder was first manifested.  
Service connection may be warranted if the evidence shows 
incurrence of multiple sclerosis during service or 
manifestation to a degree of 10 percent or more within seven 
years of discharge from service.  In this regard, the veteran 
contends that symptoms of multiple sclerosis manifested 
during service and, in the alternative, manifestation to a 
degree of 10 percent or more was evident within seven years 
of discharge.  

The veteran has claimed several back injuries during service, 
and experiencing symptomatology related to multiple sclerosis 
during service.  An examination performed for enlistment 
purposes in November 1975 reflects that his 'spine, 
musculoskeletal' was clinically evaluated as normal.  

A February 1981 Medical Board report reflects that in 1976, 
approximately 6 to 8 months after entering service, the 
veteran was moving a front head board from a truck with some 
fellow service members and the board slipped from the other 
service member's hands and hit him in the lower portion of 
the back.  He reported x-rays taken of the upper portion of 
the back were negative; x-rays were not taken of the lower 
portion of the back.  In 1977, he had continued complaints of 
back pain, and at that time x-rays revealed spondylolysis of 
the lower back at the L-5, S-1 level.  At the time of the 
Medical Board report, the veteran was complaining of pain in 
the lower portion of the back with muscle spasms sending pain 
up the upper back.  He also reported trouble with sleeping, 
and pain down the back of both thighs occasionally.  On 
physical examination, range of motion was essentially within 
normal limits except for slight restriction on forward 
flexion.  There were no muscle spasms appreciated at the time 
over the perilumbar musculature.  There was tenderness on 
percussion of the lumbar spine from roughly the L-2 level 
down to the junction of the lumbosacral spine.  There was no 
SI joint tenderness, and no tenderness over the region of the 
sciatic nerve posteriorly.  X-rays of the lumbar spine were 
essentially within normal limits.  The diagnosis was 
spondylolysis, L-5, S-1.  There was a Medical Board 
determination that the condition existed prior to service and 
was not aggravated during service.  An examination performed 
for separation purposes in February 1981 reflects a diagnosis 
of spondylolysis L5-S-1 level.  The examination report 
reflects that his 'neurologic' system was clinically 
evaluated as normal.  On a February 1981 Report of Medical 
History, he complained of cramps in legs and sleeping 
problems, which the examiner stated were probably related to 
his back problems.  He did not otherwise report any 
neurological symptomatology.

In June 1981, the veteran objected to the Medical Board's 
findings that his condition existed prior to service, and 
that the manifestation of his spondylolysis was caused by a 
service-related incident in 1976.  In June 1981, the U.S. 
Army Physical Education Board concluded that medical 
principles indicate that his condition is the result of 
natural progression of a pre-existing condition and not the 
result of service aggravation.  

Private medical records dated from 1981 to 1985, reflect 
complaints of back pain and a diagnosis of spondylolysis.  
Such medical records repeatedly reflect the veteran's 
contentions that his back disability stems from the 1976 in-
service incident, despite the fact that the Medical Board had 
made the determination that his spondylolysis pre-existed 
service.  A January 1985 private evaluation specifically 
reflects a finding of complaints primarily of back pain, with 
no neurologic deficit.  A June 1985 private record reflects 
complaints of left-sided low back pain, and occasionally pain 
in his buttocks.  On physical examination, his back had full 
motion.  When standing, he bent forward only a few degrees 
but when lying on the table he could sit up and reach to his 
toes.  He showed full extension and rotation in the back, and 
no muscle spasm.  There was tenderness along the left SI 
joint.  Straight leg raising tests were normal.  The 
neurologic exam in the legs was normal except for a small 
area of decreased sensation along the medical aspect of the 
left upper calf.  The diagnosis was spondylolisthesis, L5-S1.  
While it is clear that the veteran was experiencing pain in 
his buttocks and legs, the examiners did not relate such pain 
to multiple sclerosis.  

There are no medical records that have been identified or 
submitted for the period 1986 through 2000.  Significantly, 
the Board finds that the evidence of record shows that the 
veteran's currently reported symptom history is unsupported 
by any medical evidence of record.  In advancing this appeal, 
the veteran has testified that he began experiencing symptoms 
of multiple sclerosis during service and in the 1980's, 
specifically neurological symptoms.  However, the medical 
records on file through 1985 do not reflect any complaints, 
other than back pain with pain in his buttocks and leg.  
Otherwise, neurological symptoms were not reported, and 
neurological examinations were normal.  Again, none of the 
symptoms experienced during the 1980's have been attributed 
to his multiple sclerosis which was diagnosed approximately 
15 years later.  Thus, there are no clinical records to 
corroborate his contention that he began experiencing 
symptoms during the 1980's.  

A February 2001 private medical record from Dr. Hunter 
reflects the veteran's report of the 1976 in-service back 
injury and the diagnosis of spondylolysis.  He reported 
developing chronic back pain in the 1980's.  He reported that 
his leg had been giving him problems over the years, and his 
vision was worsening for several years.  He reported a May 
2000 injury to the right arm, and a September 2000 EMG which 
showed mild carpal tunnel syndrome.  Upon physical 
examination, Dr. Hunter stated that the veteran had neither 
carpal tunnel syndrome nor a cervical polyradiculopathy.  
Differential includes multiple sclerosis, complex regional 
pain syndrome type I, intracranial mass or tumor (brainstem).  
Dr. Hunter stated that it was most likely multiple sclerosis 
given multifocal examination.  A June 2001 private record 
reflects that a March 2001 MRI of the head reflects lesions 
typical of multiple sclerosis.

Correspondence dated in August 2005 from Dr. Hunter states 
that the veteran has been treated for multiple sclerosis 
since February 2001.  Dr. Hunter also states that in 
reviewing the veteran's medical history, "it is possible 
that [the veteran] had symptoms of multiple sclerosis as far 
back as the 1980's."  An attached May 2005 private medical 
record reflects a report that in 1986, he experienced an 
episode of total body pain, worst in low back, normal 
neurological examination.  The Board also notes that 
correspondence dated in November 2003 from Janet Brown, 
M.S.N., A.P.R.N., who works with Dr. Hunter, essentially 
states exactly what was reflected in the August 2005 
correspondence.

Unfortunately, Janet Brown's and Dr. Hunter's opinions are of 
diminished probative values as the opinions appear to be 
based solely on the hindsight symptom reports and statements 
of the veteran with regard to symptoms experienced during the 
1980's and 1990's.  The veteran has not identified or 
submitted any clinical records prior to 2001, which confirm 
or document his neurological complaints.  Likewise, he 
reported that his vision had been bothering him for several 
years; however, that would only date back to the 1990's, not 
within 7 years of separation from service.  In any event, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence, and the Board is not bound to accept 
medical opinions that are based on history supplied by 
laypersons where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460- 61 (1993).  In this case, Dr. Hunter's opinion 
relates to hindsight lay recollections, but cites no 
supportive clinical evidence whatsoever.  Notwithstanding 
this, Dr. Hunter fails to provide further details as to the 
"symptoms" that were indicative of multiple sclerosis in 
the 1980's.  Moreover, Dr. Hunter's opinion contemplates only 
a possibility that the veteran's symptoms of multiple 
sclerosis date back to the 1980's.  Both Federal regulation 
and case law preclude granting service connection predicated 
on a result of speculation or mere possibility.  38 C.F.R. § 
3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) 
(a medical treatise submitted by an appellant that only 
raises the possibility that there may be some relationship 
between sickle cell anemia and the veteran's fatal coronary 
artery disease does not show a direct causal relationship 
between the two disorders such as to entitle the appellant to 
service connection for the cause of the veteran's death).  An 
opinion expressed in terms such as "may," also implies 
"may or may not," and is generally too speculative to 
establish support for a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

At this point the Board acknowledges that the veteran, as a 
layperson, is still competent to report symptoms he 
experienced.  However, as a layperson he is not competent to 
assign medical significance to those symptoms.  

In September 2006, the veteran underwent a VA examination.  
The veteran reported that his problems began in 1976 when he 
suffered injury to his lower back.  He indicated that at that 
time, he had progressive back pain and following that had 
progressive leg weakness and intermittent blurred vision.  He 
reported that since that time he had developed a number of 
neurological symptoms including memory difficulty, 
depression, headaches, blurred vision, loss of smell and 
taste, intermittent swelling difficulty, pain in his arms and 
sensory loss in his arms, and chronic low back pain.  The 
examiner's impression was a myriad of neurological complaints 
that date back to a back injury in 1976.  Upon subsequent 
review of the veteran's MRIs, the examiner completed a May 
2007 addendum opinion which stated that the MRIs were 
consistent with multiple sclerosis.  However, the examiner 
reported an inability to determine the definitive date that 
multiple sclerosis symptoms began.  The examiner noted a 
diagnosis in 2001 and a report of visual problems for 
"several years."  Significantly, the examiner could not 
find a medical evaluation for this complaint prior to the 
mention by Dr. Hunter in 2001.

The Board is presented with a record which shows no 
contemporaneous documentation of any suggestion of multiple 
sclerosis until 20 years after separation from service.  This 
lengthy period without evidence of treatment or complaint 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board sympathizes with the veteran, 
who clearly suffers from significant disability.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that the probative medical 
evidence from service tends to show no symptoms of multiple 
sclerosis whatsoever; such symptoms were related to his 
spondylolysis.  There is no medical evidence to persuasively 
contradict this in the record.  The Board is unable to find 
that multiple sclerosis was manifested during service or 
within seven years following service.  Dr. Hunter's opinion 
is speculative, and the VA examiner was unable to determine a 
definitive date of his multiple sclerosis but could not find 
any support of any visual problems prior to 2001.  Moreover, 
there is no suggestion that service medical personnel or 
medical personnel who treated the veteran for a number of 
years after service suspected multiple sclerosis.  It appears 
that the documented symptoms treated during service and for 
years after service were believed by trained medical 
professionals to be related to back disability.  

There is no medical evidence otherwise suggesting that the 
veteran's multiple sclerosis is causally related to service 
despite emerging many years after service.  Thus, service 
connection may not be granted on either a direct or 
presumptive basis.  The preponderance of the evidence is 
against the claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


